DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 9, and 13 are objected to because of the following informalities: “cells split” in claim 2, line 1 appears to be intended to recite –cells are split--; “receiving” in claim 9, line 1 should be amended to recite –receive--; and “is narrower” in claim 13, line 3 should be –are narrower--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the limitation “opposite frame sidewalls” in line 3 renders the claim indefinite, because it is unclear as to whether the opposite frame sidewalls refer to the same or distinct frame sidewalls as the “a pair of opposite frame sidewalls” recited in line 2. Similarly, it is unclear as to whether “at least one outer longitudinal cell edge” and “a counterpart and opposed outer longitudinal cell edge” in lines 21 and 22-23, respectively, refer to outer longitudinal cell edges of the “a pair of outer longitudinal cell edges” previously recited in the claim, or to distinct longitudinal cell edges.
Re Claims 6 and 7, it is unclear as to whether “one outer longitudinal cell edge” in claim 6 and “a counterpart and opposed outer longitudinal cell edge” in each of claims 6 and 7 refer to the same or distinct structure as the pair of outer longitudinal cell edges, the at least one outer longitudinal cell edge, and/or the a counterpart and opposed outer longitudinal cell edge all previously recited in claim 1.
Re Claims 10 and 11, it is unclear as to whether “corresponding adjacent first sections” in line 2 of each claim are distinct from the previously recited first sections, or are corresponding adjacent ones of the first sections.
Claims 2-5, 8, 9, and 12-14 are each rejected as being dependent from a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,129,369 B2 in view of Anderson et al., WO 2013/091018.
Claim 1 of the instant application and claim 1 of the ‘369 patent both require a first section (“a first comb portion” of the ‘369 patent) and a second section (“a second comb portion” of the ‘369 patent) configured to define an artificial honeycomb comprising a plurality of honeycomb cells (“a series of honeycomb cells” in the ‘369 patent) , wherein the second sections are laterally slidable relative to the first sections between an open position for release of honey from the honeycomb cells and a closed position for storage of honey in the honeycomb cells (“wherein the first and the second comb portions are moveable relative to each other between a closed cell position…and an open cell position…” in the ‘369 patent), each of the first and second series of honeycomb cell portions respectively comprises a pair of outer longitudinal cell edges and a cell wall extending therebetween (“a first comb portion…having a pair of outer longitudinal cell edges and a cell wall portions extending therebetween” and “a second comb portion… having a pair of outer longitudinal cell edges and a cell wall portions extending therebetween” in the ‘369 patent) configured to be arranged in registration with each other when in the closed position to form the honeycomb cells (“mutually opposed said outer longitudinal cell edges in registration with each other to thereby form said honeycomb cells” in the ‘369 patent), and at least one outer longitudinal cell edge of each of the cells is non-contiguous and shaped to define a space relative to a counterpart and opposed outer longitudinal edge (“wherein the mutually opposed said outer longitudinal cell edges are non-contiguous and shaped to define an outwardly diverging space therebetween” in the ‘369 patent) to avoid catching a limb of a bee when moving from the open position to the closed position (“to thereby avoid catching a limb of a bee when in the closed cell position” in the ‘369 patent).
While the ‘369 patent does not expressly disclose first and second plural sections, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to provide a desired number of honeycomb cells. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The ‘369 patent additionally does not expressly disclose a pair of opposite frame sidewalls, whether the first and second sections are laterally stacked between the frame sidewalls and oriented parallel with the frame sidewalls and alternatively arranged along the length dimension of the frame, and whether the first and second series of honeycomb cell portions are arranged in opposed pairs, Anderson et al.—the same inventors—teach such features. Notably, Anderson et al. teach a pair of opposite frame sidewalls (see figures 11-17, illustrating faintly left and right frame sidewalls) extending across the width dimension of the frame (see id.), the frame having a length dimension extending between opposite frame sidewalls (see id., illustrating faintly top and bottom frame portions); and a plurality of fixed first sections (102 or 103, whichever is fixed in figures 13-16; see also figures 1 and 2, and 17-17B, 15:16-28, 24:9-12, and 26:11-18) and a plurality of moveable second sections (other of 102 or 103, whichever is moved in figures 13-16; see id.) laterally stacked between the frame sidewalls (see figures 11, 12, and 17-17B) and configured to define an artificial honeycomb comprising a plurality of honeycomb cells (24; see figure 11), wherein: the first and second sections are oriented parallel with the frame sidewalls (see figures 11, 12, and 15-17B) and alternately arranged along the length dimension of the frame (see id.), and wherein the first series of honeycomb cell portions and the second series of honeycomb cell portions are arranged in opposed pairs. See figures 13-17B.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify claim 1 of the ‘369 patent to have the features taught by Anderson et al., in order to place the comb foundation in a known honeycomb frame for providing structure and strength to the foundation, and in a manner that facilitates subsequent removal of honey from the cells; and to create an array of a desired number of honeycomb cells to fill the frame.
In the event claim 1 of the ‘369 patent as modified by Anderson et al. does not expressly teach that the plurality of first sections are fixed, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to minimize disruption of the honeycomb cells and wax capping when moving the honeycomb cells to the open position.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson et al., WO 2013/091018 A1 (hereinafter Anderson) (submitted by Applicant on IDS filed 6/16/2021).
Re Claim 1, Anderson discloses a frame for a beehive comprising:
A pair of opposite frame sidewalls (see figures 11-17, illustrating faintly left and right frame sidewalls) extending across the width dimension of the frame (see id.), the frame having a length dimension extending between opposite frame sidewalls (see id., illustrating faintly top and bottom frame portions); and
A plurality of fixed first sections (102 or 103, whichever is fixed in figures 13-16; see also figures 1 and 2, and 17-17B, 15:16-28, 24:9-12, and 26:11-18) and a plurality of moveable second sections (other of 102 or 103, whichever is moved in figures 13-16; see id.) laterally stacked between the frame sidewalls (see figures 11, 12, and 17-17B) and configured to define an artificial honeycomb comprising a plurality of honeycomb cells (24; see figure 11), wherein:
The first and second sections are oriented parallel with the frame sidewalls (see figures 11, 12, and 15-17B) and alternately arranged along the length dimension of the frame (see id.),
The second sections are laterally slidable relative to the first sections between an open position for release of honey from the plurality of honeycomb cells and a closed position for storage of honey in the plurality of honeycomb cells (see id., abstract, 15:16-28, 24:9-12, and 26:11-18),
Each of the first sections comprises a first series of honeycomb cells portions of the artificial honeycomb (see figures 13 and 14) and each of the second sections comprises a second series of honeycomb cell portions of the artificial honeycomb (see id.), wherein the first series of honeycomb cell portions and the second series of honeycomb cell portions are arranged in opposed pairs (see id. and figures 15-17B);
Each of the first series of honeycomb cell portions and each of the second series of honeycomb cell portions respectively comprises a pair of outer longitudinal cell edges and a cell wall extending therebetween (see figures 13, 14, 17A, and 17B) configured to be arranged in registration with each other when in the closed position to form the plurality of honeycomb cells for the storage of the honey (see id. and figure 11), and
At least one outer longitudinal cell edge of each of the plurality of honeycomb cells is non-contiguous (see figures 6 and 7 and 24:29-25:3) and shaped to define a space relative to a counterpart and opposed outer longitudinal cell edge (see id.) to avoid catching a limb of a bee when moving from the open position to the closed position. See id., noting that the functional language is met by the structure of Anderson.
In the event Anderson does not expressly disclose that the plurality of first sections are fixed, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to minimize disruption of the honeycomb cells and wax capping when moving the honeycomb cells to the open position.
Re Claim 2, Anderson discloses that the plurality of honeycomb cells are split longitudinally along a vertical plane parallel to the frame sidewalls (see figures 11 and 12), such that movement of the second sections relative to the first sections into the open position vertically translates the second series of honeycomb cell portions relative to the first series of honeycomb cell portions (see id.) and causes honey to flow laterally downwards from each of the split honeycomb cells. See id., 12:19-13:4, and 24:9-12.
Re Claim 3, Anderson discloses that the plurality of honeycomb cells have a length dimension extending at least partially across the width dimension of the frame. See figures 11-17B.
Re Claim 4, Anderson discloses that bees fill the space with wax so that honey can be contained within the plurality of formed honeycomb cells. See figures 6 and 7 and 24:29-25:3.
Re Claim 7, Anderson discloses that the at least one outer longitudinal cell edge of each of the plurality of honeycomb cells is angled relative to a counterpart and opposed outer longitudinal cell edge portion to define the space therebetween. See id., noting that “angled” does not exclude angles of 0 or 180 degrees.
Re Claim 8, Anderson discloses that the each of the first sections comprises a head (portion receiving 107; see figures 17A and 17B) and a foot (bottom portion above 26; see figures 13-17) and wherein the first series of honeycomb cell portions is disposed between the heat and the foot. See id.
Re Claim 12, Anderson discloses that each of the second sections comprises a head (portion receiving 107). See figures 17A and 17B.
Claims 6, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claims 1, 8, and 12 above, and further in view of Garriga, U.S. Patent No. 2,223,561 (submitted by Applicant on IDS filed 6/16/2021).
Re Claim 6, Anderson does not expressly teach whether a length of one outer longitudinal cell edge is different than a length of a counterpart and opposed outer longitudinal cell edge.
Garriga, similarly directed to a frame for a beehive comprising: a plurality of fixed first sections (7, 8) and a plurality of moveable second sections (10; see figures 2, 4, and 5) configured to define an artificial honeycomb comprising a plurality of honeycomb cells (9, 9’), wherein the first and second sections are alternately arranged along the frame (see id.), the second sections laterally slidable relative to the first sections between an open position for release of honey from the plurality of honeycomb cells and a closed position for storage of honey in the plurality of honeycomb cells (see id. and 2:13-47), each of the first sections comprises a first series of honeycomb cell portions and each of the second sections comprises a second series of honeycomb cells portions (see figures 2, 4, and 5 and 2:13-47), each of the first series and second series of honeycomb cell portions respectively comprises a pair of outer longitudinal cell edges and a cell wall extending therebetween (see figures 2, 4, and 5) configured to be arranged in registration with each other when in the closed position, teaches that it is known in the art to have a length of one outer longitudinal cell edge be different than a length of a counterpart and opposed outer longitudinal cell edge. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify a length of one outer longitudinal cell edge of Anderson to be different than a length of a counterpart and opposed outer longitudinal cell edge, as taught by Garriga, in order to create incomplete walls that the bees will complete with wax and create a more natural honeycomb. See Anderson at 24:29-25:3.
Re Claim 11, Anderson does not expressly teach whether the foot of each of the first sections comprises mating formations on opposed sides thereof as claimed.
Garriga, similarly directed to a frame for a beehive comprising: a plurality of fixed first sections (7, 8) and a plurality of moveable second sections (10; see figures 2, 4, and 5) configured to define an artificial honeycomb comprising a plurality of honeycomb cells (9, 9’), wherein the first and second sections are alternately arranged along the frame (see id.), the second sections laterally slidable relative to the first sections between an open position for release of honey from the plurality of honeycomb cells and a closed position for storage of honey in the plurality of honeycomb cells (see id. and 2:13-47), each of the first sections comprises a first series of honeycomb cell portions and each of the second sections comprises a second series of honeycomb cells portions (see figures 2, 4, and 5 and 2:13-47), each of the first series and second series of honeycomb cell portions respectively comprises a pair of outer longitudinal cell edges and a cell wall extending therebetween (see figures 2, 4, and 5) configured to be arranged in registration with each other when in the closed position, teaches that it is known in the art to have each of the first sections comprise mating formations (on top bar of honey frames for 7, 8) for mating (via bracket 14, 15, 16) with corresponding adjacent first sections. See figure 2 and 2:3-12.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the first sections of Anderson to comprise mating formations on top sides thereof for mating with corresponding adjacent first sections, as taught by Garriga, in order to ensure proper alignment of the first sections relative to each other and the second sections. See id. Although Anderson as modified by Garriga does not expressly teach that each of the feet comprise the mating formations, or the mating formations being on opposed sides of the first sections, such modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to form the second sections as desired, based on manufacturing preferences, and to ensure the bottoms of the frames remain in close alignment when in the open position for directing the flow of honey towards the trough and outlet. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Re Claim 13, Anderson teaches that the heads of the first sections each define a first slot (slot for 107; see figures 17A and 17B and 25:32-26:9) and the heads of the second sections each define a second slot (slot for 107; see id.), wherein the heads of the second sections are disposed across the first slots. See id., especially figures 17A and 17B. Anderson does not expressly teach whether the heads of the second section are narrower than the heads of the first section.
Garriga, similarly directed to a frame for a beehive comprising: a plurality of fixed first sections (7, 8) and a plurality of moveable second sections (10; see figures 2, 4, and 5) configured to define an artificial honeycomb comprising a plurality of honeycomb cells (9, 9’), wherein the first and second sections are alternately arranged along the frame (see id.), the second sections laterally slidable relative to the first sections between an open position for release of honey from the plurality of honeycomb cells and a closed position for storage of honey in the plurality of honeycomb cells (see id. and 2:13-47), each of the first sections comprises a first series of honeycomb cell portions and each of the second sections comprises a second series of honeycomb cells portions (see figures 2, 4, and 5 and 2:13-47), each of the first series and second series of honeycomb cell portions respectively comprises a pair of outer longitudinal cell edges and a cell wall extending therebetween (see figures 2, 4, and 5) configured to be arranged in registration with each other when in the closed position, wherein each of the first sections and each of the second sections comprises a head (top bar of honey frames for 7, 8 and top portion of 10 attached to 14; see figure 2 and 2:3-12) teaches that it is known in the art to have the heads of the first sections each define a first slot (see id.) and the heads of the second sections each define a second slot (see id., noting the nut and bolt in figure 2) and wherein the heads of the second section are narrower than the heads of the first section. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the heads of the second section of Anderson to be narrower than the heads of the first section of Anderson, as taught by Garriga, in order to reduce an amount of material required for the frame and thereby reduce the force required to rotate the cam. See Anderson at figures 17A and 17B and 26:4-9.
Re Claim 14, Anderson as modified by Garriga teaches that the second sections are laterally slidable by inserting a tool (Anderson 107) with an elongate shaft (see Anderson at figures 17A and 17B and 25:32-26:9) and an operating handle (Anderson 144; see id. and Anderson at figure 38 and 34:27-31) into aligned first and second slots (see Anderson at figures 17A, 17B, and 38, 25:32-26:9, and 34:27-31) and rotating the elongate shaft to laterally slide the second sections relative to the first sections. See id.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 8 above, and further in view of Krause, U.S. Patent No. 3,303,519.
Re Claim 9, Anderson discloses that the foot is immediately above a trough segment (26; see figures 11 and 12 and 25:26-26:2) that receives honey falling from the split honeycomb cells when in the open position (see id.), but does not expressly teach that the foot comprises the trough segment.
Krause, similarly directed to a frame for a beehive comprising a plurality of first sections (first half of frames on one side of 23; see figures 2, 5, and 6) and a plurality of second sections (second half of frames on other side of 23; see id.) configured to define an artificial honeycomb comprising a plurality of honeycomb cells (20; see id.), the second sections are movable relative to the first sections between an open position for release of honey from the cells (see figure 6, 2:41-44, and 3:39-60) and a closed position for storage of honey in the cells (see figure 5, 2:41-44, and 3:39-60), wherein each of the first sections comprises a foot (base of frame; see figures 5 and 6), teaches that it is known in the art for the foot to comprise a trough segment (30, 110; see id. and 3:47-54) to receive honey falling from the split honeycomb cells when in the open position. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the foot of Anderson to comprise the trough segment, as taught by Krause, in order to have the foot form a guide for directing flow of honey into the trough segment and towards the outlet (Anderson 25).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Krause as applied to claim 9 above, and further in view of Garriga.
Re Claim 10, Anderson as modified by Krause does not expressly teach whether the head of each of the first sections comprises mating formations on opposed sides thereof form mating with corresponding adjacent first sections.
Garriga, similarly directed to a frame for a beehive comprising: a plurality of fixed first sections (7, 8) and a plurality of moveable second sections (10; see figures 2, 4, and 5) configured to define an artificial honeycomb comprising a plurality of honeycomb cells (9, 9’), wherein the first and second sections are alternately arranged along the frame (see id.), the second sections laterally slidable relative to the first sections between an open position for release of honey from the plurality of honeycomb cells and a closed position for storage of honey in the plurality of honeycomb cells (see id. and 2:13-47), each of the first sections comprises a first series of honeycomb cell portions and each of the second sections comprises a second series of honeycomb cells portions (see figures 2, 4, and 5 and 2:13-47), each of the first series and second series of honeycomb cell portions respectively comprises a pair of outer longitudinal cell edges and a cell wall extending therebetween (see figures 2, 4, and 5) configured to be arranged in registration with each other when in the closed position, wherein each of the first sections comprises a head (top bars of the frames of 7, 8; see figure 2), teaches that it is known in the art to have the head of each of the first sections comprise mating formations (mating formations for 14, 15, 16; see id. and 2:3-12) on top sides thereof for mating (via bracket 14, 15, 16) with corresponding adjacent first sections. See figure 2 and 2:3-12.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the head of each of the first sections of Anderson as modified by Krause to comprise mating formations on top sides thereof for mating with corresponding adjacent first sections, as taught by Garriga, in order to ensure proper alignment of the first sections relative to each other and the second sections. See id. Although Anderson as modified by Krause and Garriga does not expressly teach the mating formations being on opposed sides of the first sections, such modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to form the second sections as desired, based on manufacturing preferences. The modification amounts to merely modifying the orientations of the mating formations, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/          Primary Examiner, Art Unit 3642